DETAILED ACTION

1.	
This is in reply to an application filed on 03/12/2020. Claims 1-23 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.

Claim Objection
Claim 23 is objected to, because this claim has typographical error. The examiner suggests the following correction: 
Replacement of “a convolutional neural network;” with “a convolutional neural network; or”.

4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
1. 
	Claims 1-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because: 
Claims 1, 3-4 and 21 recite “the lifecycle of aeronautical”.
Claim 2 recites “determining the response to the access request”.
Claim 4 recites “the production”, “the consumption”, “the valid use of the data” 
 Claim 14 recites “the destruction thereof preventing the data encrypted” 
 Claim 23 recites “being physical circuits the inputs and outputs”
with the first service node” However there is insufficient antecedent basis for these limitations in the claims. The examiner suggests the following correction: 
Claims 1 and 21: Replacement of “the lifecycle of aeronautical” with “a lifecycle of aeronautical”. 
Claim 2: Replacement of “determining the response to the access request” with “determining the response to the access request”. 
Claim 4: Replacement of “the production” with “a production”. 
                Replacement of “the consumption” with “a consumption”.
Replacement of “the valid use of the data” with “a valid use of the data”.
Claim 14: Replacement of “the destruction thereof preventing the data encrypted” with “a destruction thereof preventing the data encrypted”. 
Claim 23: Replacement of “being physical circuits the inputs and outputs” with “being physical circuits inputs and outputs”. 

2. 
Claims 2, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear whether the “decrypting the data” refers to aeronautical data mentioned in claim 1 or 2.
It is unclear whether the term “this” refers to the persistent key or to one of the other two keys (see claim 14).

5.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 15-16, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chopart et al,. US 2020/0076596 (Chopart et al claims priority to parent application PCT/EP2018/054046) (hereinafter Chopart).

Regarding claim 1 Chopart teaches a computer-implemented method for managing the lifecycle of aeronautical data stored in a blockchain, called the primary blockchain, comprising steps of: receiving aeronautical data from a data producer; encrypting the received data using a smart contract called the primary smart contract; and storing the encrypted data in the primary blockchain (Chopart teaches transactions stored in the blockchain may comprise various data shared between the players, and in particular aeronautic data as previously described. These data may be signed or encrypted using asymmetrical cryptographic algorithm [0041], [0069], wherein the encryption may be performed using a smart contract [0186]). Note according to Chopart the data is received, encrypted, stored, and then decrypted based on a request (i.e. life cycle of data) (See [0069], and [0141].



Regarding claim 3 Chopart teaches the method according to Claim 1, the smart contract comprising one or more computer programs that control the management of the lifecycle of the data (Chopart teaches receiving data in a transactions, encrypting the data, storing the encrypted data, and decrypting the data and provide it to a requester, wherein the plurality of operations may be performed by a smart contract [0069], [0141], [0186], [0205], and fig. 1).  

Regarding claim 4 Chopart teaches the method according to Claim 3, said management of the lifecycle of the data being undertaken by implementing logical rules, said logical rules comprising rules relating to the production, respectively to the consumption, and/or to the encryption, respectively to the decryption of the data or to the valid use of the data (Chopart teaches the network may make it possible to encrypt data shared between players [0205], [0223-0224], and fig. 1).  

Regarding claim 5 Chopart teaches the method according to Claim 4, the logical rules manipulating time parameters relating to one or more data, the time parameters comprising a start date of validity and/or an end date of validity, a time interval of 

Regarding claim 6 Chopart teaches the method according to Claim 3, the primary smart contract comprising one or more smart contracts stored and executed in the primary blockchain [0186].  

Regarding claim 7 Chopart teaches the method according to Claim 1, the primary smart contract being stored and executed in a secondary blockchain, independent of the primary blockchain (Chopart teaches blockchain may be stored in one computer of a plurality of computers, wherein a smart contract may perform a plurality of functions
[0186]).  

Regarding claim 15 Chopart teaches the method according to Claim 1, the smart contract performing financial transactions depending on the steps of encrypting and/or decrypting the aeronautical data (Chopart teaches encrypted data of transactions between entities may be performed by a smart contract [0186], [0205], and fig. 1).  
  

Regarding claim 16 Chopart teaches the method according to Claim 1, a blockchain being an at least partially modifiable or redactable blockchain [0121].  



Regarding claim 18 Chopart teaches the method according to Claim 16, wherein each block of the blockchain comprises a block identifier and a block content, said identifiers being chained (Chopart teaches transactions are stored with blocks of blockchain along with timestamps and a signature [0050], [0167]).  

In response to Claim 20: Rejected for the same reason as claim 1
In response to Claim 21: Rejected for the same reason as claim 1

Regarding claim 22 Chopart teaches the system according to Claim 21, a data producer being an aircraft and a data consumer being another aircraft ([0193], and fig. 1).  

6.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 



	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chopart as mentioned above, and further in view of Davis et al, US. 2017/0207917 (hereinafter Davis).

Regarding claim 8 Chopart teaches the method according to Claim 1, the encryption being an asymmetric encryption using a pair of private and public keys (Chopart teaches using public private key and public key pair to perform a cryptographic operations [0205]). Chopart does not teach deleting a private key allowing access to data. Davis substantially teaches discarding an access private key after encrypting data [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart such that the invention further includes deleting a private key allowing access to data. One would have been motivated to do so to make the system securer (i.e. stored keys can be stolen, and/or used by unauthorized user(s) to decrypt confidential encrypted data).

7.
s 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chopart as mentioned above, and further in view of Shadmon et al, US. 2016/0253382 (hereinafter Shadmon).

Regarding claim 9 Chopart teaches the method according to Claim 3. Chopart does not teach deleting one or more than one datum and/or lifecycle-management rule. Shadmon substantially teaches a user may use oracle database software to request a data manipulation such as deleting data [0018]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart such that the invention further includes deleting one or more than one datum and/or lifecycle-management rule. One would have been motivated to do so to clean the system from useless and/or expired data.
  
Regarding claim 11 as modified Chopart teaches the method according to Claim 9, the deleting step being triggered depending on data internal to the primary blockchain (Chopart teaches transactions are stored with blocks of blockchain along with timestamps and a signature [0050], [0167], and further Shadmon teaches a user may use oracle database software to request a data manipulation such as deleting data [0018]).  

Regarding claim 12 as modified Chopart teaches the method according to Claim 9, the deleting step being triggered depending on data received from one or more 

8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chopart and Shadmon as mentioned above, and further in view of Hirano et al, US. 2008/0069030 (hereinafter Hirano).
Regarding claim 10 as modified Chopart teaches the method according to Claim 9. Chopart and Shadmon do not teach deleting one or more than one datum being undertaken by manipulating time parameters of validity associated with said data. Hirano substantially teaches set a value of a lifetime filed of packet to zero [0060]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart and Shadmon such that the invention further includes deleting one or more than one datum being undertaken by manipulating time parameters of validity associated with said data. One would have been motivated to do so to indicate the occurrence of failure [0060].

9.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chopart as mentioned above, and further in view of Lodewyck et al, US. 2009/0268901 (hereinafter Lodewyck).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart such that the invention further includes the encryption employing quantum key distribution and/or comprising homomorphic encryption and/or post-quantum encryption. One would have been motivated to do so to overcome key distribution problem securely by applying the laws of quantum mechanics [0005].

10.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chopart as mentioned above, and further in view of Puddu et al, US. 2020/0067697 (Puddu et al claims priority to parent application PCT/EP2018/057233) (hereinafter Puddu).

Regarding claim 17 Chopart teaches the method according to Claim 16. Chopart does not teach a hash function used being a chameleon hash function.  Puddu substantially teaches using chameleon hashes to store transactions in a block [0106].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart such that the invention further includes a hash function used being a chameleon hash function. One would have been 

11.
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chopart as mentioned above, and further in view of Beser et al, US. 2019/0012595 (hereinafter Beser).

Regarding claim 19 Chopart teaches the method according to Claim 1 Chopart does not teach one or more machine-learning steps. Beser substantially teaches a plurality of computing models to perform various processing, machine learning, and/or artificial intelligence operations [0016], and [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopart such that the invention further includes one or more machine-learning steps. One would have been motivated to do so to make the system more efficient and accurate.

Regarding claim 23 Chopart teaches the system according to Claim 21, furthermore comprising one or more neural networks configured for machine learning, said one or more neural networks being chosen from neural networks comprising: an artificial neural network; an acyclic artificial neural network; a recurrent neural network; a feed-forward neural network; a convolutional neural network; a generative adversarial neural network; said one or more neural networks being emulated with software and/or 










Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494